811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin Gravitt, Plaintiff-Appellant,v.James ADAMS;  Nick Wiggins, Defendants-Appellees
No. 86-2066.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the record that the judgment was entered October 14, 1986.  On October 20, 1986, a notice of appeal was timely filed (appeal number 86-1990).  A motion for reconsideration was filed on October 21, 1986.  This Rule 59(e), Federal Rules of Civil Procedure, motion was not served and failed to toll the appeals period.   In re Todd Corp., 662 F.2d 339 (5th Cir.1981);  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The second notice of appeal filed on November 17, 1986, was four days late (appeal number 86-2066).  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal number 86-2066 be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.  The dismissal of appeal number 86-2066 does not affect the pendency of appeal number 86-1990.